o Oo nN HKD nA FP WD NY

NO NHN NO NY NY NY NY NY NN KH KF KK BP KF KF KF EF SES
Oo aN OH FBP WO NY KF CO OU DAH DH FW NY KF OS

Case 2:19-cr-00159-RSL Document 30 Filed 08/23/19 Page 1of1
Case 2:19-mj-00344-MAT Document 25-1 Filed 08/22/19 Page 1of1

UNITED STATES DISTRICT COURT FOR THE
WESTERN DISTRICT OF WASHINGTON

AT SEATTLE
UNITED STATES OF AMERICA, NO. MJ19-344
Plaintiff [RGPOSED] ORDER TO SEAL
Vv.
PAIGE THOMPSON,
Defendant.

 

 

 

Having read the Government’s Motion to Seal and due to the sensitive information

contained therein, it is hereby ORDERED that the Exhibit 8 to the Government’s Reply

Memorandum, shall remain sealed.

DATED this / Lv “day of August, 2019.

V7 AK

MICHELLE L. PETERSON
United States District Judge

 

Presented by:

/s/ Steven T. Masada
STEVEN T. MASADA
Assistant United States Attorney

UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220
Order to Seal SEATTLE, WASHINGTON 98101
U.S. v. Thompson, MJ19-344 - 1 (206) 553-7970
